ORDER
This case came before the court on May 8, 1980, on plaintiff’s motion pursuant to Rule 16(g) to affirm the judgment of the Superi- or Court which confirmed an arbitration award holding that defendant owed plaintiff $54,000. After hearing arguments of counsel and considering defendant’s brief, we are of the opinion that the trial justice was correct in refusing to accept that portion of the arbitration record which consist*306ed only of exhibits, the parties having stipulated before the arbitrators that no transcription or recording of the arbitration proceedings be made. We are also of the opinion that the trial justice applied the correct rule of law in confirming the award. Westminster Const. Corp. v. PPG Industries, R.I., 376 A.2d 708 (1977). Accordingly, the plaintiff’s motion to affirm the judgment below is hereby granted and defendant’s appeal is denied and dismissed.